Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00047-CV



IN RE MARQUETTE TRANSPORTATION COMPANY GULF-INLAND,
LLC AND MARQUETTE TRANSPORTATION COMPANY LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-80504

                         MEMORANDUM OPINION

      On January 26, 2022, relators Marquette Transportation Company Gulf-
Inland, LLC and Marquette Transportation Company LLC filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this court to compel the Honorable Tanya
Garrison, presiding judge of the 157th District Court of Harris County, to vacate her
November 17, 2021 order denying relators’ motion to dismiss based on a forum-
selection agreement.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also lift our stay
entered on March 7, 2022.

                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         2